Citation Nr: 0903003	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  08-21 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for tenia pedis of the 
feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1951 to July 
1952.  Service in Korea is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the veteran's claim for 
service connection for trench foot.  The veteran disagreed 
and perfected an appeal.

Issues not on appeal

The December 2007 rating decision granted entitlement to 
service connection for tinnitus and denied service connection 
for trench foot, a bullet wound to the chin, a right leg 
shrapnel wound, and frost bite to the cheeks and face.  The 
veteran's February 2008 notice of disagreement only listed 
the issue of entitlement to service connection for trench 
foot.  The other issues disposed of in the December 2007 
rating decision are not in appellate status and will not be 
addressed any further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence supporting a conclusion that the veteran's tinea 
pedis of the feet is related to his active duty is at least 
in equipoise.



CONCLUSION OF LAW

Entitlement to service connection for tenia pedis of the feet 
is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a tenia pedis foot condition that has recurred 
since he was on active duty.  He essentially contends that 
his feet were wet and cold much of the time he served in 
Korea which led to the recurring condition he currently 
experiences.  The Board will briefly address preliminary 
matters and render a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO informed the veteran in notice letters 
dated August and October 2007 about the information and 
evidence that is necessary to substantiate a claim for 
service connection by informing the veteran that the evidence 
must show that he had an injury in military service or a 
disease that began in or was made worse during military 
service, or there was an event in service that caused an 
injury or disease; he had a current physical or mental 
disability shown by medical evidence; and, that there is a 
relationship between his disability and an injury, disease, 
or event in military service.  

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In the present appeal, the veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in the 2007 notice letters. Further, in light 
of the disposition of this appeal, no prejudice to the 
veteran is shown. 

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service treatment 
records, pertinent portions of this military personnel record 
and private medical records identified by the veteran are in 
the claims file.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons and the reasons stated below, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  By written notice dated April 2008, the veteran 
indicated that he waived his right to a hearing before a 
Veterans Law Judge.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The Board will address each Hickson element in turn.

With regard to element (1), the record contains a January 
2008 letter from a private physician, Dr. Haight, who stated 
the veteran had a current case of tinea pedis of the feet.  
Element (1) is satisfied.

With regard to element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the evidence includes 
several entries from the veteran's service personnel and 
medical records which tend to support the veteran's claim.  
Those records show that the veteran was attached to HMR 161, 
a Marine helicopter transfer squadron, which was attached to 
the First Marine Air Wing in August 1951.  The records also 
show that the veteran was in Korea between September 5, 1951, 
and June 1952.  A document entitled "Chronological Record of 
Primary Duties" states that the veteran was assigned, among 
other things, to guard duty while in Korea.  These records 
support the veteran's statements to the effect that his boots 
and socks were often wet while he was in Korea.  The Board 
recognizes that there are no service treatment records which 
show that the veteran complained of or was treated for any 
foot condition during service, but the Board has no reason to 
suspect that the veteran's statements are not credible.  For 
that reason, the Board finds that the evidence supporting 
Hickson element (2) is at least in equipoise.  


With regard to element (3), the Board observes that Dr. 
Haight concluded that the veteran's foot condition was 
related to the veteran's service.  The Board recognizes that 
Dr. Haight's opinion was based on the veteran's statements 
that he experienced wet and cold conditions during his active 
duty, but the Board has found that the veteran's statements 
are credible and substantiated by service documents.  
Furthermore, the veteran's wife provided an April 2008 
statement that said that she met the veteran about 6 months 
after he was released from active duty and that she had 
observed the veteran's feet to peel and bleed recurrently 
from that time forward.  For those reasons, the Board finds 
that Hickson element (3) is supported by evidence in 
equipoise. Also, the Board notes that there is no significant 
evidence of record, including medical evidence, that is 
against this claim.

For the reasons and bases stated above, the Board finds that 
entitlement to service connection for tenia pedis of the feet 
is warranted.


ORDER

Entitlement to service connection for tenia pedis of the feet 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


